DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-10, and 12-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Holling et al., U.S Patent No: 5,821,713) fails to teach  average the first phase current sense measurement on the first measurement path with the first phase current sense measurement on the second path; and average the second phase current sense measurement on the first measurement path with the second phase current sense measurement on the second path and in combination with the other limitations of the base claim.
As to claim 10, the prior art of record(s) (closest prior art, Holling et al., U.S Patent No: 5,821,713) fails to teach a first current sense amplifier coupled to an output of the first multiplexer, and a second current sense amplifier coupled to an output of the second multiplexer and in combination with the other limitations of the base claim.
As to claim 16, the prior art of record(s) (closest prior art, Holling et al., U.S Patent No: 5,821,713) fails to teach obtaining first phase current sense measurements using alternating measurement paths by averaging a set of digital and consecutive first phase current sense measurements obtained using the alternating measurement paths; Obtaining second phase current sense measurements using alternating measurement paths by averaging a set of digital and consecutive second and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed on 09/29/2021, with respect to claims 1-10, and 12-19 have been fully considered and are persuasive. Claim rejection of claims 10 and 16-20 have been withdrawn upon amendments to independent claims 10 and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	11/04/2021